Exhibit 10.19

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

5th AMENDMENT

RESTATED DEL MONTE FOODS

RETAIL BROKERAGE AGREEMENT

This Fifth Amendment (“5th Amendment”) dated February 10, 2011 shall amend the
Restated Del Monte Foods Retail Brokerage Agreement dated November 22, 2008 and
subsequently amended on May 4, 2009, September 22, 2009, January 26,
2010, May 1, 2010, and August 11, 2010 (the “Agreement”), by and between Del
Monte Corporation, a corporation with its main business office at One Market @
the Landmark, San Francisco, California 94105 (the “Client”) and Advantage
Sales & Marketing LLC, a limited liability company with its main business office
at 18100 Von Karman Avenue, Suite 900, Irvine, CA 92612 (“Broker”).

WHEREAS, the parties desire to amend the Agreement to revise Attachments B-1C
and B-2C per edits attached.

NOW, THEREFORE, in acknowledgement of good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree to add to the Agreement
as follows:

 

  1. Attachment B-1D: The parties agree to replace the current “Attachment B-1C”
in its entirety with a new “Attachment B-1D” as contained herein, effective
January 1, 2011.

 

  2. Attachment B-2D: The parties agree to replace the current “Attachment B-2C”
in its entirety with a new “Attachment B-2D” as contained herein, effective
January 1, 2011.

 

  3.

No Other Change: Except as modified by the 5th Amendment, the Agreement will
remain in full force and effect as set forth herein.

IN WITNESS WHEREOF, the parties hereto have caused this 5th Amendment to be
executed by their duly authorized representatives as of the date first above
written.

 

ADVANTAGE SALES & MARKETING LLC     DEL MONTE CORPORATION By:   /s/ Tanya Domier
    By:   /s/ Tim Cole Name:   Tanya Domier     Name:   Tim Cole Title:  
President & COO     Title:   Executive Vice President Date:   February 9, 2011  
  Date:   February 10, 2011



--------------------------------------------------------------------------------

ATTACHMENT B-1D

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Applicable Brokerage Rates/Classes of Trade/Other Compensation

Brokerage Commissions shall be computed where applicable on the billed sales to
the customers and classes of trade set forth below. Effective as of the
Effective Date and subject to the exclusions set forth herein, Brokerage
Commissions shall be paid at the commission rates set forth below applied to
Client’s adjusted base delivered price (see provision 2 of Agreement).
Commission rates and/or other payments for services under this Agreement may be
amended upon mutual agreement by the parties in writing.

 

A.       

Del Monte Brands, Del Monte Pet Products (Retail), College Inn Broth, Produce

(except as indicated on Schedule B-2)

   Applicable Base Brokerage Rate    I.    Retail Grocery Customers         
(Except Wal*Mart Super Center Retail – see below)         

•    Non-Produce

   [***]*      

•    Produce (Excluding Hawaii)

   [***]*    II.    Drug Stores (except as specifically indicated) (Excluding
Long’s Drug)    [***]*    III.    Dollar Stores (except as specifically
indicated)          (Including Dollar Tree and Bargain Wholesale effective
8/25/08)    [***]*    IV.    Convenience Stores (as specifically agreed)   
[***]*    V.    Administrative Support Customers (CVS Including Long’s Drug,   
      Walgreens, Rite Aid, Lowe’s & Beyer Farms)    [***]*    VI.    All
Channels: Hawaii (Including Long’s Drug)    [***]*      

•    Including Produce

      VII.    Minor Mass    [***]*    VIII.    Specialty Distributors    [***]*

Bonuses, if applicable, shall be paid at rates mutually agreed upon by the
parties.

B.    Dedicated Retail Team. In addition to the brokerage rates set forth above,
Broker shall be paid a lump sum payment of $[***]* monthly ($[***]* annually)
for Dedicated Retail Team (DRT) services in the grocery channel. Services
provided by the DRT shall consist of customary dedicated retail services
including the following:

Retail Distribution Management

New Product Distribution

Modular Integrity Oversight

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Retail Audits

Retail Call Reporting (Date and Location of Retail Calls)

The DRT shall perform services for all Client customers in the grocery channel
(including the national retailers directly serviced by Client (identified on
Attachment C hereto) and those retail grocery accounts managed by Louis F.
Leeper Company), as defined in the agreed deployment model. Note: ASM’s
“syndicated” retail services may be used periodically at a rate of $[***]*
capped at Del Monte’s discretion.

C.    In-Store Execution/Reset Activity. Client shall pay to Broker a monthly
payment for all grocery channel in-store execution and reset activity based on
(i) actual labor support supplied during a month (at Broker’s published retail
service rates), and (ii) to the extent applicable, Client’s pro-rata share of
customer charges for in-store execution/reset activity. Broker in-store
execution/reset activity shall be performed in accordance with plans and budgets
approved in advance by Client. Broker shall submit a detailed invoice for
in-store execution/reset activity to Client by the fifteenth day of the month
following the month in which such services were performed. All charges set forth
in such invoice shall be substantiated by reasonable supporting documentation or
records. Payment for In-Store Execution/Reset Activity shall be capped at
$[***]* per Client fiscal year. Fixed budgets to include Grocery Produce and
Surge fees.

D.    Other Services. Broker shall perform such other services as specified by
Client at rates and subject to terms mutually agreed to by Client and Broker.

 

E.    Wal*Mart Super Center and Division I Retail Coverage       1.    Retail
Calls          (Covering Del Monte Brands, Pet Products,          Seafood,
College Inn Broth and Produce)          - Frequency TBD by Del Monte    $[***]*
      Estimated length of average call at WMSC    [***]*.       Estimated length
of average call at Division I    [***]*.       Estimated length of average call
at Neighborhood Markets    [***]*.    2.    Store Set Up          A.    - New
Store    $[***]*       B.    - Existing Stores    $[***]*

F.    Development Projects

        As directed by Client and agreed to by Broker, to be paid on a
per-project basis.

G.    Back Office Support Services

        As mutually agreed by the parties.

H.    Exclusions:

Institutional (except for food service items ordered by covered retail
customers, as agreed by Client)

Government and Military

Club

Private Label

Vending

Food Ingredients

Export

As set forth herein

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ATTACHMENT B-2D

Exclusions

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Broker shall not receive brokerage commissions on sales of Client’s products to
the following customers unless they are specifically designated on Attachment C:

 

Direct Mass Merchandising    Wal*Mart    Sam’s Wal*Mart Super Center   
Warehouse Club (See WMSC Retail, Attach. B-1)    Costco Wal*Mart Neighborhood
Markets    Wholesale Depot    BJ’s    Max Club    Price Mart National Retailers
   Leeper Customers Kroger (Coordinated and West)    Those customers in the
Pittsburgh/Cleveland Safeway    territory serviced by Louis F. Leeper Co. Publix
   and its affiliates Delhaize    Meijer    HEB    K-Mart    Provided, however,
that Broker shall be compensated as mutually agreed by the parties for back
office support services provided to Client. Dollar Stores Family Dollar Big Lots
Grocery Outlet Bargain Wholesale Pet Specialty PetCo PetSmart Pet Supplies Plus
Pet Supermarkets Pet Specialty distributors Produce No commission payable with
respect to those markets identified on Schedule B-2



--------------------------------------------------------------------------------

ATTACHMENT B-2D

EXCLUDED PRODUCE MARKETS

Oklahoma

Kansas City

Chicago

Milwaukee

Minneapolis

Nash Finch

Newell

Buffalo

Cleveland

Pittsburgh

Syracuse

Salt Lake City

Phoenix

Safeway

San Francisco

San Francisco All Other

Brokerage Split Policy:

Applicable Split: (Paid as part of DRT monthly lump-sum)

Retail Only

Portland Market

Customer Code: 160745 – Fred Meyer Inc, Portland

Customer Code: 165958 – Kroger Clackamas, Nashville

Customer Code: 160749 – United Grocers, Portland

Customer Code: 160329 – Winco Foods, Boise

Safeway Market

Customer Code: 160251 – Randall’s/Tom Thumb, Phoenix

Customer Code: 165636 – C&S WHLSE Groc Co (Prod), Brattelboro

Customer Code: 160450 – Safeway Stores Inc, Oakland

Customer Code: 160266 – Safeway Stores Inc, Denver

Customer Code: 160270 – Safeway Inc, Bellevue

Customer Code: 160324 – Safeway – Phoenix Div, Pheonix

Seattle Market

Customer Code: 163731 – Associated Grocer’s Inc, Seattle

Customer Code: 160033 – Unified Grocers, Seattle

Customer Code: 160688 – Charlie’s Produce, Seattle

Customer Code: 160689 – Charlie’s Produce, Seattle

Customer Code: 160270 – Safeway Inc, Bellevue

Spokane Market

Customer Code: 160690 – Peirone’s Produce Co, Spokane

Customer Code: 160620 – Spokane Produce Inc, Spokane



--------------------------------------------------------------------------------

ATTACHMENT B-2D

Boise Market

Customer Code: 160018 – Albertson’s Salt Lake City

Customer Code: 160020 – Albertson’s Portland #8252